Citation Nr: 0202338	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1998 for a grant of service connection for a mood disorder 
with depressive features.  

2.  Entitlement to an effective date earlier than December 
22, 1997 for a grant of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


REMAND

The appellant had active service from May 1974 to May 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which 
granted service connection for a mood disorder with 
depressive features, effective August 17, 1998, and a total 
rating based on individual unemployability, effective 
December 22, 1997.  Appellant appealed that rating decision 
insofar as it assigned said effective dates; and an August 
2000 RO hearing was held.  


REMAND

In a written statement received by the RO in September 2001, 
appellant requested a hearing on this matter "in town or in 
Washington D.C."  The case was subsequently forwarded to the 
Board.  In January 2002, the Board's administrative staff 
sent him a letter, requesting him to clarify what type of 
Board hearing he wanted.  The following month, appellant 
responded, by requesting a Board hearing at the regional 
office (i.e., a "Travel Board" hearing).  Since "Travel 
Board hearings" are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2001)), the Board is herein remanding the case 
for that purpose.

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing, and provide appellant and his 
representative notice thereof in 
accordance with applicable procedures.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



